DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
Applicant’s amendment filed on 06/03/2022 has been entered. Claims 17-22, 25-26, and 28-39 are pending in this application. Applicant’s amendments to the claims have overcome the objections previously set forth in the Non-Final Office Action mailed 03/11/2022.

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, “a protrusion formed on the outer surface and that defines a part of the opening of the recess and that is dimensioned so that when the elongate pole is received in the recess the elongate pole can be secured to the protrusion with a clamp” as recited in claim 34 must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered. In other words, the applicant’s drawings do not show the clamp to secure the elongate pole to the protrusion in the recess.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Objections
Claims 31-33 are objected to because of the following informalities:
Claim 31 should use a period at the end of the claim.
Claim 32, lines 23-25: “a solar-powered fixture mounted at a top end of the pole.” appears to use a period. If a period is used, the limitation should use a comma or a semicolon.
Claim 32, line 23 should be changed to -- the elongate pole --.
Claim 33 should be changed to -- for sealing the fill aperture --.

Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 34 and 38-39 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 34, line 8 recites “a recess … within which one end of an elongate pole can be received”. Due to the claim language “can be”, it is unclear whether the recess of the base includes the elongate pole or not. For the purpose of examination, the limitation in question was interpreted as the recess of the base is capable of performing the function of supporting an elongate pole. 

Claim 34, line 15 recites “when the elongate pole is received in the recess the elongate pole can be secured to the protrusion with a clamp”. Due to the claim language “can be”, it is unclear whether the elongate pole is secured with the clamp or not. For the purpose of examination, the limitation in question was interpreted as the elongate pole is capable of being secured with a clamp. 

Claim 38 recites “a solar-powered fixture mounted at a top end of the pole”. It is noted that claim 38 depends on claim 34. Claim 34 recites the elongate pole as a functional recitation of capability whereas claim 38 recites the solar-powered fixture as a positive limitation. As a result, claim 38 is unclear as to whether the claim includes the elongate pole and solar-powered fixture or not. For the purpose of examination, the limitation in question was interpreted as the recess of the base is capable of performing the function of supporting an elongate pole, which would then be capable of supporting a solar-powered fixtured mounted at the top end of the pole.

Claim 39 is rejected for being dependent on rejected claim 34.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 17-21, 25-26, 28, 30-31, and 35 are rejected under 35 U.S.C. 103 as being unpatentable over CHU (US 6,390,958), and in view of BRIGHAM (US 7,063,648) and NOLLE (US 2013/0027911).
Regarding claim 17, CHU discloses a fillable base, the base comprising
a hollow structure (10, Figs.1-3) made from a plastic material (as seen in col.3, line 44, the hollow structure 10 is made of a plastic material), the hollow structure having
an upper portion (13, Figs.1-3) and a lower portion (16, Figs.1-3) with a generally circular footprint (as seen in col.4, lines 30-33, the lower portion 16 is circular), the lower portion of the hollow structure having a substantially vertical cylindrical outer side wall (as seen in modified Fig.3 below, the lower portion 16 was considered to have a vertical cylindrical outer side wall), and the upper portion of the hollow structure having a conical outer side wall (as seen in modified Fig.3 below and col.4, lines 30-33, since the lower portion 16 is circular, the upper portion 13 was considered to have a conical outer side wall), the conical outer side wall having an outer edge extending from a top edge of the cylindrical outer side wall to an apex of the upper portion of the hollow structure (“apex” was interpreted to be summit or top; as seen in Fig.3, the conical outer side wall of the upper portion 13 extends from the cylindrical outer side wall of the lower portion 16 to a top of the hollow structure 10), 
a recess (12, Figs.1 and 3) that opens at the apex and within which one end of an elongate pole (40, Figs.1-2) can be received and supported by the recess, the recess extending all the way through the hollow structure along a central vertical axis of the hollow structure (as seen in col.3, lines 61-63, since the recess 12 is a through hole, the recess 12 was considered to extend all the way through the hollow structure 10), wherein the vertical axis is central relative a plan view of the hollow structure (as seen in Figs.1-3, the vertical axis was considered to be the central vertical axis of the hollow structure 10); 
a fill aperture for filling the hollow structure with a suitable filler material (as seen in col.3, lines 50-56, the “fill aperture” was considered to be a generic plug for receiving sand or water to fill the space 35 of the hollow structure 10; the “suitable filler material” was considered to be sand or water).

    PNG
    media_image1.png
    337
    686
    media_image1.png
    Greyscale

Modified Fig.3 of CHU

CHU fails to disclose molded, the fill aperture located in the conical outer side wall, a drain aperture adjacent a lower edge of the substantially vertical cylindrical wall for draining the hollow structure of water, and a pair of channels molded into a lower surface of the base that are sized to receive tines of a forklift truck.
However, BRIGHAM discloses a fill aperture (22, Figs.2 and 5) located in an outer side wall of an upper portion of a hollow structure (12, Figs.2 and 5), and a drain aperture (28, 30, Fig.2) adjacent a lower edge of an outer side wall (18, Fig.2) of a lower portion of the hollow structure for draining the hollow structure of water.  
However, NOLLE discloses a pair of channels (11, 12, Fig.1) into a lower surface of a base (7, Fig.1) that are sized to receive tines of a forklift truck (as seen in para[0030], the channels 11, 12 receive tines of the forklift truck).  
Therefore, in view of BRIGHAM, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the fill aperture on the upper portion as taught by BRIGHAM to the conical outer side wall of the upper portion of CHU in order to drain the filler material from the hollow structure.
Therefore, in view of BRIGHAM, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the drain aperture on the lower portion as taught by BRIGHAM to the lower edge of the substantially vertical cylindrical outer side wall of the lower portion of CHU in order to drain the filler material from the hollow structure.
Therefore, in view of NOLLE, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the channels as taught by NOLLE to the hollow structure of CHU modified by BRIGHAM in order to lift the hollow structure with external equipment such as a forklift truck.
Regarding “a fillable base for a portable light stand”, when reading the preamble in the context of the entire claim, the recitation is not limiting because the body of the claim describes a complete invention and the language recited solely in the preamble does not provide any distinct definition of any of the claimed invention’s limitations. Thus, the preamble of the claim(s) is not considered a limitation and is of no significance to claim construction. See Pitney Bowes, Inc. v. Hewlett-Packard Co., 182 F.3d 1298, 1305, 51 USPQ2d 1161, 1165 (Fed. Cir. 1999). See MPEP § 2111.02. In the instant case, the recitation “portable light stand” appears only in the preamble without reciting the structure in the body of the claims. As a result, the recitation is not considered a limitation and does not add significant to the claim.
Regarding “molded”, the applicant is advised that, even though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself.  The patentability of a product does not depend on its method of production.  If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process.”  (See MPEP § 2113. See also In re Thorpe, 227 USPQ 964, (Fed.  Cir. 1985)).  Only the structure(s) necessarily present from the method is (are) given patentable weight. In the instant case, the recited limitation fails to distinguish the structure of CHU modified by BRIGHAM and NOLLE.

Regarding claim 18, CHU modified by BRIGHAM and NOLLE as discussed above for claim 17 fails to explicitly disclose wherein the substantially vertical cylindrical outer side wall is angled at between 0º and 5º to the vertical.
Regarding “the substantially vertical cylindrical outer side wall is angled at between 0º and 5º to the vertical”, as seen in Fig.3 of CHU above, the substantially vertical cylindrical outer side wall 16 of the hollow structure 10 was considered to be vertical (i.e. 0º with respect to a vertical axis). Generally, one of ordinary skill in the art would have recognized that the angle of the lower portion of the hollow structure can be adjusted to provide a desired shape. For example: A sharper angle would provide a shaper conical-like shape or a flatter angle would provide a flatter conical-like shape. As a result, whether the angle is sharper or flatter, the functionality and the structure of the hollow structure was considered to be similar or the same. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to change the angle of the conical outer side wall of the upper portion of the hollow structure of CHU modified by BRIGHAM and NOLLE such that the angle is 0º to a vertical axis in order to provide a desired shape for the hollow structure.

Regarding claim 19, CHU modified by BRIGHAM and NOLLE as discussed above for claim 17 fails to explicitly disclose wherein the hollow structure has a height of between 1000 and 1300 mm.
Regarding “the hollow structure has a height of between 1000 and 1300 mm”, as seen in Fig.3 of CHU, the hollow structure 10 has a height. One of ordinary skill in the art would have recognized that the size or the height of the hollow structure can be adjusted based on the desired application. For example: A higher height would allow a more stable anchor because the larger hollow structure can receive more filler material. Or a higher height can accommodate more surface area of the pole. Or a balance between size/weight (for portability) or stability. As a result, whether the hollow structure is smaller or higher, the functionality and the structure of the hollow structure was considered to be similar or the same. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to change the size of the hollow structure of CHU modified by BRIGHAM and NOLLE in order to provide a suitable hollow structure for the desired application.

Regarding claim 20, CHU further discloses wherein the conical outer side wall is angled at between 80º and 30º to the vertical (as seen in col.3, line 49, the conical outer side wall of the upper portion is about 45º).

Regarding claim 21, CHU modified by BRIGHAM and NOLLE as discussed above for claim 17 fails to explicitly disclose wherein the lower portion of the hollow structure has a substantially circular footprint with a maximum diameter of between 1050 and 1190 mm.
Regarding “the lower portion of the hollow structure has a substantially circular footprint with a maximum diameter of between 1050 and 1190 mm”, as seen in Fig.3 and col.4, lines 30-33 of CHU, the lower portion 16 of the hollow structure 10 is circular. One of ordinary skill in the art would have recognized that the size or the diameter of the lower portion of the hollow structure can be adjusted based on the desired application. For example: A larger size would allow a more stable anchor because the larger hollow structure can receive more filler material. Or a larger size can accommodate larger poles. Or a balance between size/weight (for portability) or stability. As a result, whether the hollow structure is smaller or larger, the functionality and the structure of the hollow structure was considered to be similar or the same. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to change the size of the lower portion of the hollow structure of CHU modified by BRIGHAM and NOLLE in order to provide a suitable hollow structure for the desired application.

Regarding claim 25, CHU further discloses wherein the hollow structure (10, Figs.1-3) is fillable with water.
CHU modified by BRIGHAM and NOLLE as discussed above for claim 17 fails to explicitly disclose 580 L water.
Regarding “580 L water”, as seen in as seen in col.3, lines 50-56 of CHU, the hollow structure 10 is fillable with water. One of ordinary skill in the art would have recognized that the quantity of water the hollow structure can hold can be adjusted based on the shape and size of the hollow structure. For example: A larger size would allow a more stable anchor because the larger hollow structure can receive more filler material. Or a larger size can accommodate larger poles. Or a balance between size/weight (for portability) or stability. As a result, whether the hollow structure is smaller or larger, the functionality and the structure of the hollow structure was considered to be similar or the same. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to change the size of the hollow structure of CHU modified by BRIGHAM and NOLLE in order to provide a suitable hollow structure for the desired application.

Regarding claim 26, CHU modified by BRIGHAM and NOLLE fails to disclose wherein the fill aperture is one of two fill apertures provided in the conical outer side wall for filling the hollow structure with water.
Regarding “the fill aperture is one of two fill apertures provided in the conical outer side wall for filling the hollow structure with water”, the limitation recites two fill apertures in the conical outer side wall of the upper portion of the hollow structure. One of ordinary skill in the art would have recognized to duplicate the fill aperture such that there are two or more fill apertures. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to duplicate the fil aperture of CHU modified by BRIGHAM and NOLLE such that there are two fill apertures in the conical outer side wall of the upper portion in order to provide multiple access points to fill water into the hollow structure to fill the hollow structure faster.

Regarding claim 28, CHU modified by BRIGHAM and NOLLE as discussed above for claim 17 further discloses wherein the drain aperture is provided with a recessed cap for sealing the aperture after draining or prior to filling (as seen in col.2, lines 39-42 of BRIGHAM, the drain aperture 28 has a recessed cap 30 for sealing the drain aperture 28).

Regarding claim 30 CHU modified by BRIGHAM and NOLLE as discussed above for claim 17 fails to explicitly discloses wherein the pairs of channels molded into a lower surface of the base extend as parallel channels across a full width of the lower portion of the base.
Regarding “the pairs of channels molded into a lower surface of the base extend as parallel channels across a full width of the lower portion of the base”, as seen in Fig.1 and para[0030] of NOLLE, the channels 11, 12 are selected such that the prongs of the forklift lift the entire base. One of ordinary skill in the art would have recognized that the size and the shape of the channels can be adjusted to accommodate the prongs of the forklift. For example: One of ordinary skill in the art would have recognized to allow the prongs of the forklift to insert all the way through the channel in order for the base to be fully supported by the prongs as the base is lifted and/or transported such that the weight of the base is relatively distributed across the prongs. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention for incorporate the channels to extend across a full width of the lower portion to the base of CHU modified by BRIGHAM and NOLLE to lift and/or transparent the base.

Regarding claim 31, CHU modified by BRIGHAM and NOLLE as discussed above for claim 17 fails to disclose wherein the hollow structure has a wall thickness of between 5 mm and 10 mm
Regarding “the hollow structure has a wall thickness of between 5 mm and 10 mm”, one of ordinary skill in the art would have recognized that the thickness of the hollow structure can be adjusted based on balancing between shapability and stability of the hollow structure. For example: While a thicker wall thickness may provide a stronger structure to hold the filler material and resist damage, the thicker wall thickness may be more challenging to shape and/or use more material than necessary. While a thinner wall thickness may be easier to shape, the thinner wall thickness may be more susceptible to bends, warps, or damage. Whether the hollow structure is thicker or thinner, the functionality and the structure of the hollow structure was considered to be similar or the same. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to change the size of the wall thickness of the hollow structure of CHU modified by BRIGHAM and NOLLE in order to provide a suitable hollow structure for the desired application.

Regarding claim 35, CHU further discloses wherein an angle of the substantially vertical cylindrical outer side wall with respect to a vertical is different than an angle of the conical outer side wall with respect to the vertical (as seen in Fig.3, the angle of the substantially vertical cylindrical outer side wall of the lower portion is different than the angle of the conical outer side wall of the upper portion).

Claims 22 and 36 are rejected under 35 U.S.C. 103 as being unpatentable over CHU (US 6,390,958) modified by BRIGHAM (US 7,063,648) and NOLLE (US 2013/0027911), and in view of VANDERMIDEN (US 2019/0360229).
Regarding claim 22, CHU modified by BRIGHAM and NOLLE fails to disclose wherein the lower portion of the hollow structure further includes a conical inner side wall that is angled at substantially the same angle to the vertical as the conical outer side wall of the upper portion of the hollow structure wherein, in use, one of the bases can be more easily stacked on top of another similar base.  
However, VANDERMIDEN discloses a lower portion (300’, Fig.9) of a hollow structure (100’, Fig.9) includes a conical inner side wall (300’, Fig.9) angled at substantially the same angle to the vertical as a conical outer side wall (200, Fig.9) of an upper portion of the hollow structure, and one of the bases can be more easily stacked on top of another similar base.  
Therefore, in view of VANDERMIDEN, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate stacking the bases by the angle of the conical inner side wall of one base the same as the angle of the conical outer side wall of another base as taught by VANDERMIDEN to the conical inner side wall and the conical outer side wall of CHU modified by BRIGHAM and NOLLE in order to stack the bases for (1) adding additional weight to support and the stabilize the pole and/or (2) store multiple bases.

Regarding claim 36, CHU modified by BRIGHAM and NOLLE fails to disclose wherein it is adapted such that, in use, one of the bases is stackable on top of another one of the bases.
However, VANDERMIDEN discloses one of bases (100, Fig.9) can be more easily stacked on top of another similar base (100’, Fig.9).
Therefore, in view of VANDERMIDEN, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate stacking bases as taught by VANDERMIDEN to the base of CHU modified by BRIGHAM and NOLLE in order to stack the bases for (1) adding additional weight to support and the stabilize the pole and/or (2) store multiple bases.

Claim 29 is rejected under 35 U.S.C. 103 as being unpatentable over CHU (US 6,390,958) modified by BRIGHAM (US 7,063,648) and NOLLE (US 2013/0027911), and in view of HORNBREAK (US 2009/0100789).
Regarding claim 29, CHU modified by BRIGHAM and NOLLE fails to disclose wherein the hollow structure is also provided with two or more molded handles provided in the substantially vertical cylindrical outer side wall to assist with lifting the base manually.
However, HORNBREAK discloses a hollow structure (12. Fig.2) has two handles (18, Fig.2) to assist with lifting the base manually.  
Therefore, in view of HORNBREAK, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the two handles as taught by HORNBREAK to the substantially vertical cylindrical outer side wall of CHU modified by BRIGHAM and NOLLE in order to hold or lift the hollow structure.
Regarding “molded”, the applicant is advised that, even though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself.  The patentability of a product does not depend on its method of production.  If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process.”  (See MPEP § 2113. See also In re Thorpe, 227 USPQ 964, (Fed.  Cir. 1985)).  Only the structure(s) necessarily present from the method is (are) given patentable weight. In the instant case, the recited limitation fails to distinguish the structure of CHU modified by BRIGHAM, NOLLE, and HORNBREAK.

Claim 33 is rejected under 35 U.S.C. 103 as being unpatentable over CHU (US 6,390,958) modified by BRIGHAM (US 7,063,648) and NOLLE (US 2013/0027911), and in view of BARNES (US 8,789,549)
Regarding claim 33, CHU modified by BRIGHAM and NOLLE fails to disclose wherein the fill aperture is provided with a recessed cap for sealing the fill aperture.
However, BARNES discloses a fill aperture (120, 130, 140, Figs.5 and 8) is provided with a recessed cap for sealing the fill aperture (as seen in col.5, lines 38-46, caps or plugs seal apertures of the hollow structure 100).
Therefore, in view of BARNES, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the recessed cap as taught by BARNES to the fill aperture of CHU modified by BRIGHAM and NOLLE in order to seal the aperture to contain the suitable fillable material within the hollow structure.

Claims 34 and 38 are rejected under 35 U.S.C. 103 as being unpatentable over CHU (US 6,390,958), and in view of BRIGHAM (US 7,063,648), NOLLE (US 2013/0027911), and RUBIN (US 4,486,016).
Regarding claim 34, CHU discloses a portable pole base comprising
a hollow structure (10, Figs.1-3) made from plastic material (as seen in col.3, line 44, the hollow structure 10 is made of a plastic material) that can be filled with a filler material (as seen in col.3, lines 50-56, the “filler material” was considered to be sand or water), the hollow structure having
an outer surface (13, 16, Figs.1-3); 
a recess (12, Figs.1 and 3) that has an opening (as seen in col.3, lines 61-63, since the recess 12 is a through hole, the recess 12 was considered to extend all the way through the hollow structure 10) in the outer surface and within which one end of an elongate pole (40, Figs.1-2) can be received, wherein the recess is isolated from a region of the hollow structure that is fillable with the filler material (as seen in Fig.3, the recess 12 and the interior space of the hollow structure 10 was considered to be isolated or separated by the wall of the hollow structure 10 such that the interior space of the hollow structure 10 is filled with the filler material [e.g. water] and the elongate pole 40 is inserted in the recess 12), the recess extends as a channel through the hollow structure along a vertical axis of the hollow structure (as seen in col.3, lines 61-63, since the recess 12 is a through hole, the recess 12 was considered to extend through the hollow structure 10), wherein the vertical axis is central relative a plan view of the hollow structure (as seen in Figs.1-3, the vertical axis was considered to be the central vertical axis of the hollow structure 10); and 
a fill aperture (as seen in col.3, lines 50-56, the “fill aperture” was considered to be a generic plug for receiving sand or water to fill the space 35 of the hollow structure 10), wherein the fill aperture is for filling the hollow structure with the filler material.
CHU fails to disclose molded, the fill aperture spaced from where the recess opens onto the outer surface, a protrusion formed on the outer surface and that defines a part of the opening of the recess and that is dimensioned so that when the elongate pole is received in the recess the elongate pole can be secured to the protrusion with a clamp, a drain aperture located in the outer surface adjacent a lower edge of the hollow structure for emptying the hollow structure of the filler material, and a pair of channels molded into a lower surface of the base that are sized to receive tines of a forklift truck.
However, BRIGHAM discloses a fill aperture (22, Figs.2 and 5) spaced from where a recess (16, Fig.2) opens onto the outer surface of a hollow structure (12, Figs.2 and 5), and a drain aperture (28, 30, Fig.2) located in the outer surface (18, Fig.2) adjacent a lower edge of a hollow structure for emptying the hollow structure of a filler material.
However, NOLLE discloses a pair of channels (11, 12, Fig.1) into a lower surface of a base (7, Fig.1) that are sized to receive tines of a forklift truck (as seen in para[0030], the channels 11, 12 receive tines of the forklift truck).  
However, RUBIN discloses a protrusion (27, Fig.2) defines a part of a recess (58, Fig.2), and an elongate pole (14, Fig.2) is received in the recess and secured to the protrusion with a clamp (34, Fig.2).
Therefore, in view of BRIGHAM, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the fill aperture spaced from the recess and the drain aperture on the lower portion as taught by BRIGHAM to the hollow structure of CHU in order to drain the filler material from the hollow structure.
Therefore, in view of NOLLE, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the channels as taught by NOLLE to the hollow structure of CHU modified by BRIGHAM in order to lift the hollow structure with external equipment such as a forklift truck.
Therefore, in view of RUBIN, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the protrusion and the clamp as taught by RUBIN to the hollow structure of CHU modified by BRIGHAM and NOLLE in order to provide additional attachment to secure the elongate pole to the hollow structure.
Regarding “a portable pole base that is fillable and that in use supports an elongate pole having a solar-powered electronic device mounted thereon”, when reading the preamble in the context of the entire claim, the recitation is not limiting because the body of the claim describes a complete invention and the language recited solely in the preamble does not provide any distinct definition of any of the claimed invention’s limitations. Thus, the preamble of the claim(s) is not considered a limitation and is of no significance to claim construction. See Pitney Bowes, Inc. v. Hewlett-Packard Co., 182 F.3d 1298, 1305, 51 USPQ2d 1161, 1165 (Fed. Cir. 1999). See MPEP § 2111.02. In the instant case, the recitation “and that in use supports an elongate pole having a solar-powered electronic device mounted thereon” appears only in the preamble without reciting the structure in the body of the claim. As a result, the recitation is not considered a limitation and does not add significant to the claim.
Regarding “molded”, the applicant is advised that, even though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself.  The patentability of a product does not depend on its method of production.  If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process.”  (See MPEP § 2113. See also In re Thorpe, 227 USPQ 964, (Fed.  Cir. 1985)). Only the structure(s) necessarily present from the method is (are) given patentable weight. In the instant case, the recited limitation fails to distinguish the structure of the hollow structure of CHU modified by BRIGHAM, NOLLE, and RUBIN.
Regarding “a recess … within which one end of an elongate pole can be received”, due to the claim language “can be”, the feature of the elongate pole is a functional recitation of capability. In other words, the base only needs to be capable of performing the function of supporting an elongate pole. While CHU shows the elongate pole, the prior art is not required to explicitly show an elongate pole as long as the base is capable of supporting an elongate pole because an elongate pole is merely a functional recitation. Furthermore, since the elongate pole is a functional recitation, additional features relating to the elongate pole would be an extension of the functional recitation as well. 

Regarding claim 38, CHU modified by BRIGHAM, NOLLE, and RUBIN as discussed above for claim 34 fails to explicitly disclose a solar-powered fixture mounted at a top end of the pole.
Regarding “a solar-powered fixture mounted at a top end of the pole”, it is noted that claim 38 depends on claim 34. Claim 34 recites “a recess … within which one end of an elongate pole can be received”. Due to the claim language “can be”, the feature of the elongate pole is a functional recitation of capability. In other words, the base only needs to be capable of performing the function of supporting an elongate pole. Claim 38 further refers to the functional recitation of the elongate pole (i.e. a solar-powered fixture mounted on the elongate pole). Since the elongate pole is a functional recitation, the solar-powered fixture related to the elongate pole is also further specifying a functional recitation. In other words, the base only needs to be capable of performing the function of supporting an elongate pole having a solar-powered fixture. Therefore, the base of CHU modified by BRIGHAM, NOLLE, and RUBIN was considered to be capable of performing the functional recitation of supporting an elongate pole having a solar-powered fixture.

Claims 39 are rejected under 35 U.S.C. 103 as being unpatentable over CHU (US 6,390,958) modified by BRIGHAM (US 7,063,648), NOLLE (US 2013/0027911), and RUBIN (US 4,486,016), and in view of VANDERMIDEN (US 2019/0360229).
Regarding claim 39, CHU modified by BRIGHAM, NOLLE, and RUBIN fails to disclose wherein it is adapted such that, in use, one of the bases is stackable on top of another one of the bases.
However, VANDERMIDEN discloses one of bases (100, Fig.9) is stackable on top of another one of the bases (100’, Fig.9).
Therefore, in view of VANDERMIDEN, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate stacking bases as taught by VANDERMIDEN to the base of CHU modified by BRIGHAM, NOLLE, and RUBIN in order to stack the bases for (1) adding additional weight to support and the stabilize the pole and/or (2) store multiple bases.

Response to Arguments









Applicant’s arguments with respect to the presented claims have been considered but are moot because the arguments do not apply to all of the combination of references being used in the current rejection.

Allowable Subject Matter
Claims 32 and 37 are allowed.

Regarding claim 32 and its dependent claim, the following is an examiner' s statement of reasons for allowable subject matter: The prior art taken as a whole does not show or suggest the combination of all the claimed limitations, specifically a solar-powered pop-up fixture, the fixture comprising a base having a hollow structure made from a molded plastic material, the hollow structure having an upper portion and a lower portion with a generally circular footprint, the lower portion of the hollow structure having a substantially vertical cylindrical outer side wall, and the upper portion of the hollow structure having a conical outer side wall, the conical outer side wall having an outer edge extending from a top edge of the cylindrical outer side wall to an apex of the upper portion of the hollow structure, a recess that opens at the apex, wherein the recess extends all the way through the hollow structure along a central vertical axis of the hollow structure, wherein the vertical axis is central relative a plan view of the hollow structure; a fill aperture located in the conical outer side wall for filling the hollow with a suitable filler material; drain aperture adjacent a lower edge of the substantially vertical cylindrical outer side wall for draining the hollow structure of water; and pair of channels molded into a lower surface of the base that are sized to receive tines of a forklift truck; an elongate pole having a bottom end received in the recess that opens at the apex; and a solar-powered fixture mounted at a top end of the pole, wherein an angle of the substantially vertical cylindrical outer side wall with a vertical is different than an angle of the conical outer side wall with respect to the vertical.


Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action. Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAMES ENDO whose telephone number is 571-272-2782.  The examiner can normally be reached on Monday-Friday 9AM-5PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JONG-SUK LEE can be reached on 571-272-7044.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/J.M.E/Examiner, Art Unit 2875    


/JONG-SUK (JAMES) LEE/Supervisory Patent Examiner, Art Unit 2875